Citation Nr: 1538035	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  14-42 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a higher rating for porphyria cutanea tarda (PCT).

(The issue of entitlement to a greenhouse under Chapter 31, Title 38, United States Code, Vocational Rehabilitation and Employment (VR&E) Independent Living Program will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from October 1969 to February 1973. He is in receipt of a 100 percent schedular evaluation, effective March 31, 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned at an April 2015 Travel Board hearing. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of his claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of the appeal should take into consideration the existence of the electronic record.


FINDING OF FACT

The Veteran's PCT is manifest by skin problems covering more than 20 percent of his skin surface and requiring treatment through phlebotomies approximately nine months a year, which result in two weeks of dizziness and decreased mental acuity after each procedure, and total impairment during the remaining months when phlebotomies are not performed.


CONCLUSIONS OF LAW

1. The criteria are met for a 30 percent rating for PCT scarring and skin manifestations. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.118, Diagnostic Codes (DCs) 7354, 7815 (2015).

2. The criteria are also met for a separate 100 percent rating for PCT and its residuals related to treatment through phlebotomies, rated analogously to dialysis. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.115a, 4.117, DCs 7354, 7700 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). Because the Veteran's claim is granted, any error related to the VCAA is harmless. See id.; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Merits of the Claim

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. Id.; see 38 C.F.R. § 4.14.

There is no DC specifically applicable to rating PCT as a whole, including its residuals. The skin manifestations alone are included in 38 C.F.R. § 4.118, DC 7815. However, there is no DC that addresses the non-skin symptoms, including those related to treatment. When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20.

When rating by analogy, conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis or for those not fully supported by clinical and laboratory findings. Id.

The Veteran's PCT has been rated as 60 percent disabling under DC 7815-7704, and his PCT scarring has been rated as 10 percent disabling under DC 7354-7815. See 38 C.F.R. § 4.114, 4.117, 4.118, DCs 7354, 7704, 7815.

Under DC 7354, hepatitis C warrants a 10 percent disability rating for intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period. 38 C.F.R. § 4.114, DC 7354. A 20 percent disability rating is warranted for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period. Id. A 40 percent disability rating is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period. Id. A 60 percent disability rating is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past 12-month period, but not occurring constantly. Id. Finally, a maximum schedular 100 percent disability rating is warranted for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain). Id.

Under DC 7704, polycythemia vera warrants a 10 percent disability rating when it is stable, with or without continuous medication. 38 C.F.R. § 4.117, DC 7704. A 40 percent disability rating is warranted when phlebotomy is required. Id. A maximum 100 percent disability rating is warranted during periods of treatment with myelosuppressants and for three months following cessation of myelosupppressant therapy. Id.

Under DC 7815, for bullous disorders, including PCT, a 10 percent disability rating is warranted when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. 38 C.F.R. § 4.118, DC 7815. A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period. Id. The maximum schedular 60 percent disability ratting is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period. Id.

The Veteran contends that his PCT and residuals, including due to treatment, are more analogous to the rating criteria for anemia or dialysis, and that it should be rated as totally disabling. 38 C.F.R. §§ 4.115a, 4.117, DC 7700.

Under § 4.115a for dysfunctions of the genitourinary system, a 100 percent disability rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular. 38 C.F.R. § 4.115a.

Under DC 7700 for anemia, hypochromic-microcytic and megaloblastic, such as iron-deficiency and pernicious anemia, a 100 percent disabling rating is warranted for hemoglobin 5 gm/100ml or less, with findings such as high output congestive heart failure or dyspnea at rest. 38 C.F.R. § 4.117, DC 7700.

In July 2008, an examiner noted that the Veteran's PCT skin symptoms involved areas that were exposed to the sun, including the face, hands, and skin, and caused itching, crusting, blistering, and scarring. He did not have exudation, ulcer formation, or shedding. The symptoms occurred intermittently, as often as once a year, with each occurrence lasting for six months. During a flare-up the Veteran reported he had to avoid sunlight and trauma to the tissues. He reported treatment in the form of systemic phlebotomy, which he had monthly for six months, to reduce the iron content of his blood. Side effects from the phlebotomies were fatigue and weakness. The Veteran reported that he felt his PCT was totally disabling.

A March 2014 private examiner reported that based on photographic evidence, the Veteran had PCT on the skin of his arms, head, face, ears, chest, back, and neck, which covered more than 20 percent of his skin surface. March 2014 Report from J.R.F., PA-C. Chronic residual lesions and damage included scarring, hyperpigmentation, hypopigmentation, hypertrichosis, mottled skin coloration, actinic damage, and photoaging. The examiner noted that the Veteran was totally disabled due to his PCT. Id.

During his April 2015 hearing, the Veteran described phlebotomies as removing one pint of blood out of the body's typical ten pints, thus reducing the amount of iron or heme in the blood, to decrease damage to the liver. April 2015 Hearing Transcript. He reported having phlebotomies once a month for generally nine months out of the year. He noted that he had to stop for around two or three months at a time when his hematocrit level dipped too low, allowing his blood to regenerate and replenish in volume. He noted that if his hematocrit was too low, he was in danger of having a heart attack. He reported that for two weeks following a phlebotomy, he was dizzy and described his mental acuity as "fuzzy." During the months when he did not have phlebotomies, he stated he was totally incapacitated due to the low hematocrit level. He reported he was functionally disabled for the entire year. Id. The Board finds his lay assertions regarding his symptoms and treatment both competent and credible.

The Veteran's medical treatment records are consistent with the findings of the July 2008 VA examination report, the private March 2014 examination report, and the Veteran's hearing testimony.

A review of the evidence reflects that the Veteran's PCT skin symptoms alone warrant a higher 30 percent rating, as they cover more than 20 percent of his entire body. 38 C.F.R. § 4.118, DC 7815; March 2014 Report from J.R.F., PA-C. As the Veteran testified during his hearing that he was specifically looking for a 30 percent rating for his skin manifestations, this award represents a complete grant of the benefits sought with respect to his skin symptoms alone. See April 2015 Hearing Transcript, pgs. 28-29.

His other PCT symptoms, mainly pertaining to his treatment via phlebotomies and residuals therefrom, are totally disabling. The Veteran stated during his hearing that he believed the most analogous rating was that for dialysis, due to his treatment consisting of phlebotomies.

Hemodialysis is defined as "the removal of certain elements from the blood." Dorland's Illustrated Medical Dictionary 850 (31st ed., 2007). Phlebotomy, meanwhile, is simply "the letting of blood" through an incision in the vein. Id. at 1454. However, when used as a treatment for PCT, "therapeutic phlebotomy" is used to "[r]educe elevated iron stores." See Merck Manual Professional Edition, Porphyria Cutanea Tarda (Online Ed.).

Here, the Board finds a clear similarity between the treatments of dialysis and phlebotomies, in that both involve removing an element from the blood. While dialysis relates to the kidneys and the Veteran's therapeutic phlebotomies are to reduce liver damage, both organs are involved in filtering the blood. Dorland's at 998, 1082. Therefore, rating by analogy for dialysis is permissible as the functions affected and anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20. 

Accordingly, a separate 100 percent rating is warranted for the Veteran's PCT residuals due to phlebotomies under § 4.115a, for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity. This rating encompasses all of the Veteran's PCT symptoms other than his skin symptoms, for which a separate, higher 30 percent rating has been assigned. 38 C.F.R. § 4.115a, 4.118, DC 7815.

The Board has also considered whether the evaluation of the Veteran's service-connected PCT should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration. Id.

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. This first element is a threshold element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating-schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's PCT symptoms and the relevant analogous rating criteria do not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The Veteran's PCT is manifest mainly by skin problems preventing sunlight exposure and symptoms due to phlebotomy, including dizziness and decreased mental acuity. His symptoms have been accounted for by two separate ratings: a 30 percent disability rating for his skin symptoms and a 100 percent disability rating for his remaining PCT symptoms, including especially those related to his phlebotomies. He did not report any symptoms associated with this disability that have been left uncompensated or unaccounted for by his assigned schedular ratings. See 38 C.F.R. §§ 4.115a, 4.118 DC 7700, DCs 7354, 7815; see also Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.

ORDER

A 30 percent disability rating for skin manifestations of PCT is granted.

A separate 100 percent disability rating for PCT residuals, including due to phlebotomies, is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


